
	
		I
		112th CONGRESS
		1st Session
		H. R. 269
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit the conversion of leadership PAC funds to personal
		  use.
	
	
		1.Short TitleThis Act may be cited as the
			 Leadership PAC Limitation Act.
		2.Prohibiting
			 Conversion of Leadership PAC Funds to Personal Use
			(a)ProhibitionSection 313(b)(1) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 439a(b)(1)) is amended by inserting after
			 subsection (a) the following: or funds of a leadership
			 PAC (as defined in section 304(i)(8)(B)).
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to elections occurring on or after the date of the enactment of this
			 Act.
			
